AO 199A (Rev. 12/11) Onder Setting Conditions of Release Page 1 of 4 Pages

UNITED STATES DISTRICT COURT

for the

NORTHERN DISTRICT OF GEORGIA

 

UNITED STATES OF AMERICA )
v. )

) Case No.:  2:21-MJ-16-JCF
BLAS SANTILLAN )
Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. §14135a.

(3) ‘The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that the

 

 

 

 

court may impose.
The defendant must appear:
Place
on Coast 39, Zo2| ek IwWen vie Zoom

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 10/20) Additional Conditions of Release Page_2 of 4 Pages

ooo
ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(() (6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an organization) —
City and state Tel. No.

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

 

Signed:

 

Custodian Date
(ish) (7) The defendant must:

a (a) submit to supervision by and report for supervision to the Pretrial Services Office, Gainesville Division

telephone number 678-450-2700 —_, no later than CWC VER 20 fy. 20C_ C ;

(1) (b) continue or actively seek employment.
(1) () continue or start an education rear be

( (d) surrender any passport to: Lt : _
( (¢) not obtain a passport or other international travel document.
Oo

 

 

) (f) abide by the following restrictions on persona! association, residence, or travel: mee + Shull vy pe \oo LA
OC. QyCcpy For taurtr * Cows wae ces
(J) (g) avoid all contact, directll or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

including:

 

 

 

 

(() (h) get medical or psychiatric treatment:

 

 

 

(OD) @ Teturn to custody each — at o’clock after being released at _ o'clock for employment, schooling,
or the following purposes:

 

((2) @ maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

) (k) not possess a firearm, destructive device, or other weapon.

(C1) () notuseatcohoi( (] )atall¢ (1 ) excessively.

((2)) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(1) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

(J) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(C1) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) Gi) Curfew. You are restricted to your residence every day (__([] } from to ,or (D0 jas
directed by the pretrial services office or supervising officer; or

(0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; of

(C1) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court; or

(CZ ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
you must comply with the location or travel restrictions as imposed by the court.
Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.

(1) (q) submit to the following location monitoring technology and comply with its requirements as directed:

(C1 ) (i) Location monitoring technology as directed by the pretrial services or supervising officer; or

(1 ) (ii) Voice Recognition; or

(CD ) Giii) Radio Frequency; or

(C1) (iv) GPS.

(1) (© pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
officer,
 

 

 

 

 

ADDITIONAL CONDITIONS OF RELEASE

(LE) (s) report as soon as # possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
meant or eth stops.

(Th) © Ww M0 Asprucied te WO ON wile aveepkien
Eaget ts “7 SE ee _C Bart ODE AOC 0- =

mg DSC, 0 WONC. Lye booth pus fore
tAQ 199C (Rev.12/03) Advice of Penalties... Page 3. of 4 __—~Pages

Advice of Penalties and Sanctions
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense, the punishment is an additional prison term of not more than ten
years; if you commit a federal misdemeanor offense, the punishment is an additional prison term of not more than one year. This sentence will
be consecutive (i.e., in addition to) any other sentence you receive.

It is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to: obstruct a criminal
investigation; tamper with a witness, victim or informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of
the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be

fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined

not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shail be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeancr, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed, I am a poe op fe penalties nbs sanctions set forth above.

 

Signature of Defendant

(22) Crena'ng Shade Ln

Caton A 06 -490- 1953

Gity and State Telephone

Directions to United States Marshal

(X ) The defendant is ORDERED released after processing.
) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has posted
bond and/or complied with all other conditions for release. If still in custody, the defi t must be uced before the appropriate

judge at ] time agd place specified. y [p——
B 23 Jou |

Date: f

Signature of Judicial Officer

 

   

J/@LAY FULLER, U.S. MAGISTRATE JUDGE
é Name and Title of Judicial Officer

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE US.ATTORNEY U.S. MARSHAL
